Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is a response to amendment filed 10/09/2020.  Claims 11-28 are pending in which claims 11, 18 and 20 are amended and claims 21-28 are added. The Double Patenting rejections to claims 11-20 are unchanged because the applicant defers submitting a terminal disclaimer. In addition, newly added claims and amended claims necessitate a new ground of rejection as discussed below. This is made FINAL.
Election/Restriction
Restriction to one of the following species is required under 35 U.S.C. 121:
Species I. 	Amended claims 11-20, drawn to apparatus and method of a radiating 	structure, among other things, each radiating element having a hexagonal 	shape and formed in a densely packed array as depicted in Fig. 9.
Species II.	New claims 21-28, drawn to a radiating structure, among other things, one 	or more slots at edges of the transmission array structure is smaller than 	those in a middle portion of the transmission array structure as depicted in 	Fig. 7.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristic of such species.  In addition, these species are not obvious variants of each other bases on the current record.
There is an examination and search burden of these patentably distinct species due to their mutually exclusive characteristics.  The species have acquired a separate status in the art due to their recognized divergent subject matters, and require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and /or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The newly submitted claims 21-28 are directed to species that are distinct from the species originally claimed for the reasons as presented above. Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by originally presentation for prosecution on the merits. Accordingly, claims 21-28 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP 821.03. Thus, elected claims 11-20 are considered as follows.
Claim Objections
Claim 14 is objected to because of the following reason:
	In claim 14, “the multi-layer radiating array structure” has no antecedent basis. Since “a radiating array structure” has previously recited in claim 1, “the multi-layer radiating array structure” should be change to -- the radiating array structure”.  Appropriate correction is required.
				Double Patenting
Claims 11-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of copending Application No. 16/130,872 because the applicant defers submitting a terminal disclaimer.
				Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 	102 and 	103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 	statutory basis for the rejection will not be considered a new ground of rejection if the prior art 	relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 	is not identically disclosed as set forth in section 102, if the differences between the claimed 	invention and the prior art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person having ordinary skill 	in the art to which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.

Claims 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0318618 of record) in view of Ebling et al (US 2007/0001918) or Braak Dirk DE 2923088 A. 
	Regarding claims 11, 18, Chen teaches a wireless radiating structure, comprising a composite layer see fig 11A formed of a dielectric layer 510 see par 33 and fig 5 on a conductive layer 1140 in fig 11A, the dielectric layer having a feed coupling structure 520, fig 5 adapted to receive and propagate a transmission signal to a transmission array structure having a plurality of slots 540, fig 5; and a radiating array structure having a plurality of radiating elements 102a, 102b in fig 1; and 1102 in fig 11A, each radiating element corresponding to one or more slots in the transmission array structure see par 0067, and fig 11A. Chen does not suggest each radiating element comprising a hexagonal shape and formed in a densely packed array. Ebling discloses, at least in Fig. 22 and paragraph hereafter par. 0059, each radiating element 102 comprising a hexagonal shape and formed in a densely packed array. Alternately, Braak discloses, in Fig. 1 and the abstract, each radiating element comprising a hexagonal shape and formed in a densely packed array. It would have been obvious to one of ordinary skill in the art to select the shape of individual radiation element as hexagon in order to provide for a more densely packed array as evident in Ebling, par. 0059, and to minimize interference as taught by Braak, in the abstract.

	Regarding claim 13, Chen teaches each radiating element is a metamaterial radiating element see par 0020 having a conductive outer loop 1110 and a conductive patch 1102 circumscribed within the conductive outer loop see fig 11A.
	Regarding claim 14, Chen teaches the radiating array structure comprises a multi-layer radiating array structure 1101, 1102, 1103, wherein each layer comprises an array of radiating elements see fig 1, and 11B.
	Regarding claim 15, Chen teaches each radiating element is a metamaterial radiating element, wherein a first metamaterial radiating element has a first shape, and wherein the first shape is defined by a first number of degrees of freedom with respect to edges of the first shape.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Ebling hereafter Chen/Ebling. 
Regarding claim 16, wherein the wireless radiating structure is adapted to track a user device in a cellular system which Chen/Ebling does not explicitly disclose. However, those skilled in the art will recognize that the various aspects described herein which can be implemented, individually and/or collectively, by a wide range of hardware, software, firmware, or any combination thereof can be viewed as being composed of various types of "electrical circuitry." It would have been obvious to one of ordinary skill in the art to adapt the radiating structure of Chen/Ebling to provide tracing of a device, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. 
Regarding claim 17. The wireless radiating structure of claim 15, wherein the transmission signal comprises an FMCW sawtooth signal for use in long range detection of a target those skilled in the art will recognize that the various aspects described herein which can be implemented, individually and/or collectively, by a wide range of hardware, software, firmware, or any combination thereof can be viewed as being composed of various types of "electrical circuitry." It would have been obvious to one of ordinary skill in the art to adapt the radiating structure of Chen/Ebling to provide tracing of a device, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) providing a type of tracking is considered a commonly utilized antenna circuity, such as GPS applications.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Ebling, further in view of Yang (US 2009/0066597 of record).
Regarding claim 19, wherein the coupling matrix comprises a first set of vias through the first dielectric layer to the conductive layer to form a plurality of impedance- matched transmission lines which Chen/Ebling does not disclose. However, Yang teaches in figs. 1 and 12A wherein the coupling matrix 1200 comprises a first set of vias see fig. 11A, par 0094 through the first dielectric layer 104 in fig. 1 to the conductive layer 102b in fig. 1 to form a plurality of impedance- matched transmission lines see par. 0099. It would have been obvious to 
Regarding claim 20, Chen teaches the limitations of claim 18, but does not teach vias in the first dielectric layer. However, Yang teaches in figs. 1 and 12A wherein the transmission paths comprise a second set of vias see Fig. 11A, par. 0094 through the first dielectric layer to the conductive layer see fig. 11A. It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the vias of Yang in the coupling matrix of Chen because they can cancel undesirable modes present in the transmission lines par. 0099.
				Notes
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted above. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to applicant in preparing a response to this action.
Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
March 19, 2021

/TRINH V DINH/	Trinh V Dinh, Patent Examiner of Art Unit 2845